Citation Nr: 0313902	
Decision Date: 06/25/03    Archive Date: 06/30/03

DOCKET NO.  99-10 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than December 19, 
1994, for a total rating for compensation purposes based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, attorney


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from December 1942 to October 
1945.

This appeal came to the Board of Veterans' Appeals (Board) 
from an April 1998 RO rating decision that determined there 
was no CUE (clear and unmistakable error) in the July 1987 RO 
rating decision for denying a total rating for compensation 
purposes based on unemployability.  In a September 2000 
decision, the Board denied the appeal.

The veteran appealed the September 2000 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a November 2002 order, the Court granted a motion from the 
counsel for the VA Secretary to dismiss the appeal as to the 
CUE claim.  The Court also granted a motion from the counsel 
for the veteran to vacate and remand the September 2000 Board 
decision for adjudication of a pending informal claim for an 
effective date earlier than December 19, 1994, for a total 
rating for compensation purposes based on individual 
unemployability.  In December 2002, the Court entered 
judgment.  Thereafter, the case was returned to the Board.

In a March 2003 letter, the Board notified the veteran of his 
right to submit additional evidence and argument.  In March 
2003, the veteran appointed Daniel G. Krasnegor, attorney, to 
represent him before VA with regard to the claim for an 
earlier effective date for the total rating based on 
unemployability.  In a March 2003 letter, the Board notified 
the veteran's attorney of his right to submit additional 
evidence and argument.  The attorney submitted additional 
argument, and additional evidence was received after the 
September 2000 Board decision.


REMAND

Copies of the November 2002 Court order and December 2002 
Court judgment, copies of the motions to the Court from the 
parties, and the evidence and arguments received since the 
September 2000 Board decision have been placed in the 
veteran's claims folder.  After review of the record and 
Court instructions, it is the determination of the Board that 
additional actions by the RO are warranted, as detailed 
below.  Hence, the case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002) is 
completed.  In particular, the RO should 
ensure that the veteran is advised of the 
evidence needed to substantiate his claim 
for an effective date earlier than 
December 19, 1994, for a total rating for 
compensation purposes based on individual 
unemployability.  This notice should 
advise him of the evidence that he needs 
to submit and of the evidence VA will try 
to obtain.

2.  After the above action and any 
required development, the RO should 
review the claim for an effective date 
earlier than December 19, 1994, for a 
total rating for compensation purposes 
based on individual unemployability.  
This review should consider the 
provisions of 38 C.F.R. § 3.157 (2002) 
with regard to an informal claim for an 
increased rating.  If action remains 
adverse to the veteran, an appropriate 
supplemental statement of the case should 
be sent to the veteran and his attorney.  
They should be afforded the opportunity 
to respond to the supplemental statement 
of the case before the file is returned 
to the Board.



The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




